      Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 1 of 25                 FILED
                                                                            2019 Aug-16 PM 02:50
                                                                            U.S. DISTRICT COURT
                                                                                 I OF ALABAMA
                                                                                N.D.




              IN THE UNITED STATES DISTRICT COUI{T .
                NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION       2019 AUG I b P 12: 21

DERRICK JAMES WILLIAMSON, JR.
           PRO SE
         PLAINTIFF                            CASE NO.: 7:19-CV-00669-LSC
                   V.
  ALABAMA DEPARTMENT OF                                    OPPOSED
 MENTAL HEALTH AND MENTAL
     RETARDATION ET AL
           DEFENDANTS

    PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
                    & SUPPORTING BRIEF


      COMES NOW, the Plaintiff, Derrick James Williamson, Jr., and moves

for Partial Summary Judgment in accordance with Rule 56 of the Federal Rules

of Civil Procedure regarding the Defendants' First Amendment violations

through prior restraint and retaliation regarding discipline of 5/2/2018.
       Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 2 of 25

                                                                        2


                          TABLE OF CONTENTS

I.     RESOLUTIONS (AGREEMENTS & DISAGREEMENTS)

II.    RELEVANT MATERIAL FACTS

III.   ARGUMENTS & LEGAL AUTHORITIES

       A. COLOR OF STATE LAW

       B. FIRST AMENDMENT PRIOR RESTRAINT

       C. ALABAMA DEPARTMENT OF MENTAL HEALTH POLICY 15-001

       D. ADVERSITY & DEFENDANTS' LIABILITY

       E. CLEARLYESTABLISHEDLAW

       F. FIRST AMENDMENT RETALIATION

       G. INJURY

IV     CONCLUSION
      Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 3 of 25

                                                                                      3


          I.    RESOLUTIONS (AGREEMENTS & DISAGREEMENTS)

      1.       On 8/ 12/2019, Plaintiff contacted Defendants' counsel to confer

regarding this motion and advised that such motion relates to a First Amendment

violation by use ofa prior restraint in reference to the reprimand issued upon

5/2/2019. On 8/13/2019, Defendants' counsel responded to the Plaintiff and

advised that response would be provided on 8/15/2019. On 8/15/2019,

Defendants' counsel responded and advised that they are opposed to the filing of

this motion without providing further insight on the constitutional violation. (Mo.

Ex. 1).

                      II.    RELEVANT MATERIAL FACTS

      2.       UNDISPUTED: On I /22/2018, Jackson was notified of criminal

activity within Taylor Hardin Secure Medical Facility and Jackson advised that

officers should follow an administrative/non-criminal process in certain instances

instead of seeking criminal action. (Doc. 22, ,r 17). DISPUTED BUT

SUPPORTED: Plaintiff notified that he filed criminal charges upon a patient

housed within the facility in which a warrant was issued for the patient's arrest

by the Tuscaloosa County District Attorney's Office. (Pl. Ex. 104, 211 ).

      3.       UNDISPUTED: On 1/26/2018, the Plaintiff reported potential

ethical violations committed by Jackson. (Doc. 22, ,r 18).
      Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 4 of 25

                                                                                 4


      4.    SUPPORTED: On 2/20/2018, the Plaintiff submitted a draft ofa

bill for review to Defendants Jackson and Anderson as well as other subjects.

Attorney Jason Manasco with the Alabama State Employees Association was

copied on this communication. (Pl. Ex. 135, 208, 212).

      5.     DISPUTED BUT SUPPORTED: On 5/2/2018, the Plaintiff

received a written reprimand presenting the following statements:

       "Lt. Williamson, you are not to send any information pertaining to the
Department of Mental Health, Taylor Hardin Secure Medical Facility to any
other agency, personal without the approval of the Director ofPolice Services
and/or Facility Director.

     Lt. Williamson is to submit all information related to Department of
Mental Health and/or Taylor Hardin Secure Medical Facility for review and
approval by the Director ofPolice Services and/or Facility Director."

(Pl. Ex. 26) (Doc. 22, 121, Assertions Denied as Written).

      6.     UNDISPUTED: On 7/17/2018, Plaintiff filed an internal complaint

regarding such reprimand. (Doc. 22, 1 31) (Pl. Ex. 49). DISPUTED BUT

SUPPORTED: Such complaint was disseminated to Defendants Hubbard,

Jackson, Long, and Anderson and the Plaintiff was denied relief and

consideration of his rights. (Pl. Ex. 124, 140, 150).

      7.     SUPPORTED: On 9/19/2018, Defendants' counsel presented a

statement regarding the Plaintiffs actions to the Equal Employment Opportunity

Commission (hereinafter "EEOC"). (Doc 39, Pl. Ex. 4, p. 2-3).
          Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 5 of 25

                                                                                          5


          8.     Plaintiff asserts that numerous details regarding the contents of such

documents have not been diligently admitted for the purposes of this Motion.

Plaintiff asserts that the record and evidence reveal such details as opposed,

although, supported by evidence.

                     III.   ARGUMENTS & LEGAL AUTHORITIES

                                  A. COLOR OF STATE LAW

          Pursuant to 42 U.S.C. § 1983, any person who:

           "under color of any statute, ordinance, regulation, custom, or usage, of
          any State or Territory or the District of Columbia, subjects, or causes to
           be subjected, any citizen of the United States or other person within the
          jurisdiction thereof to the deprivation of any rights, privileges, or
           immunities secured by the Constitution and laws, shall be liable to the
          party injured in an action at law, suit in equity, or other proper
          proceedingfor redress." (42 U.S.C. § 1983).

    As expressed, 42 U.S.C. § 1983 provides a right of action to remedy a violation

    of a right secured by the Constitution or the laws of the United States. 1

    Essentially, "1983 'is not itself a source of substantive rights,' but merely

    provides 'a method for vindicating federal rights elsewhere conferred."' Graham

    v. Connor, 490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S.

    137, 144 n.3 (1979)); See also Chapman v. Houston Welfare Rights Org., 441

    U.S. 600, 618 (1979). "Traditionally, the requirements for relief under 42 U.S.C.

    § 1983 have been articulated as: (1) a violation of rights protected by the


1   Dixon v. City of Lawton, Okla., 898 F.2d 1443, 1447 (10th Cir. 1990).
      Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 6 of 25

                                                                                      6


Constitution or created by federal statute, (2) proximately caused (3) by conduct

of a 'person' (4) acting under color of state law." Crumpton v. Gates, 947 F.2d

1418, 1420 (9th Cir. 1991 ). States are not persons for purposes of 42 U.S.C. §

1983. See Arizonans for Official English v. Arizona, 520 U.S. 43, 69 (1997).

State officials sued in their official capacity for injunctive relief, however, are

persons for purposes of 42 U.S.C. § 1983. See Will, 491 U.S. at 71 n.10; Flint,

488 F.3d at 825; Doe, 131 F.3d at 839. Essentially, "Personal-capacity suits seek

to impose personal liability upon a government official for actions [the official]

takes under color of state law." Kentucky v. Graham, 473 U.S. 159, 165 (1985).

State officials sued in their personal capacity are persons for purposes of 42

U.S.C. § 1983. See Hafer v. Melo, 502 U.S. 21, 31 (1991 ). Plaintiff, for this

purpose, pursues the Defendants in their official and individual capacities.

Liability in a personal/individual capacity suit can be established by showing that

the public official caused the alleged constitutional injury. See Id. at 166. Finally,

it is imperative to note that the capacity in which the public official acted when

engaging in the alleged unconstitutional behavior does not determine the

capacity in which the public official is sued. See Hafer v. Melo, 502 U.S. 21, 26

(1991) (Official capacity "is best understood as a reference to the capacity in

which the state officer is sued, not the capacity in which the officer inflicts the

alleged injury.")
      Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 7 of 25

                                                                                     7


      Each individual Defendant listed within the initial pleading are state

officials employed by the Alabama Department of Mental Health and Mental

Retardation (Hereinafter referred to "Alabama Department of Mental Health" or

"department"). All actions taken against the Plaintiff were pursuant to purported

official duties and authority established under such department. (Doc. 23,

"Parties" & Doc. 28, "Parties"). Each Defendant had sufficient authority to

circumvent or reverse the instituted action by virtue of job created authority and

supervisory oversight. Defendants have acted under color of state law through

"exercised power 'possessed by virtue of state law and made possible only

because the wrongdoer is clothed with the authority of state law."' West v.

Atkins, 487 U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S. 299,

326 (1941)); See also Polk County v. Dodson, 454 U.S. 312, 317-18 (1981 ).

Finally, for the purposes of the department in its entirety, Defendant Beshear is

the "final policy making authority" and Defendant Jackson is the "final policy

making authority" for Taylor Hardin Secure Medical Facility under such

department. See Pembaur v. Cincinnati, 475 U.S. 469, 106 S. Ct. 1292, 89 L. Ed.

2d 452 (1986).

                 B. FIRST AMENDMENT PRIOR RESTRAINT

      In efforts to reduce the controversies in this Complaint before the Court,

the Plaintiff seeks partial summary judgment on what can be clearly addressed at
          Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 8 of 25

                                                                                                 8


this stage in the pleading. In the Plaintiff's Complaint, the First Cause of Action

alleges that Defendants Beshear, Hubbard, Long, Jackson, and Anderson

"imposed a prior restraint on his speech by requiring prior approval to

disseminate information which was blatantly presented by the Plaintiff in regard

to unlawful conduct. Such speech is of public interest." (Doc. 1, 'I[ 87). Plaintiff

furtherly states that "Defendants' true purpose for instituting the verbal

counseling and written discipline was to silence the Plaintiff, prevent

    Whistleblower Activity, and impose limitations on external contact regarding

    unlawful/illegal activity occurring within THSMF, a facility under the

    department." (Doc. 1, 'I[ 84).

           The United States Supreme Court has held that "any system of prior

    restraints of expression comes to this Court bearing a heavy presumption against

    its constitutional validity." Bantam Books v. Sullivan, 372 U.S. 58, 70 (1963).

    Further, a prior restraint on speech is classified as conduct that restricts or

    "chills" speech because of its content before its communication. 2 These areas

    commonly present that:



2Dixon v. Kirkpatrick, 553 F.3d 1294, 1308 (10th Cir. 2009) (quoting Brammer-Hoelter v. Twin
Peaks Charter Acad., 492 F.3d 1192, 1209 (10th Cir. 2007)); O'Connor v. City & Cnty. of
Denver, 894 F.2d 1210, 1220 (10th Cir. 1990) (quoting Berg v. Health & Hosp. Corp. ofMarion
Cnty., Ind., 865 F .2d 797, 801 (7th Cir. 1989)) ("Governmental action constitutes a prior restraint
when it is directed to suppressing speech because of its content before the speech is
communicated.").
          Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 9 of 25

                                                                                           9


          "(]) the speaker must apply to the decision maker before engaging in the
          proposed communications; (2) the decision maker is empowered to
          determine whether the applicant should be granted permission on the
          basis of its review of the content of the communication; (3) approval of the
          application requires the decision maker's affirmative action; and (4)
          approval is not a matter of routine, but involves 'appraisal offacts, the
          exercise ofjudgment, and the formation of an opinion' by the decision
          maker." 3

The United States Supreme Court has long expressed that prior restraints are "the

most serious and the least tolerable infringement" of First Amendment rights

and, as such, are presumptively unconstitutional. Nebraska Press Association v.

Stuart, 427 U.S. at 559, 96 S. Ct. 2791.

          As presented within the record, Anderson, with the approval of his

    supervisor, Jackson, administered a written reprimand directly limiting the

    Plaintiffs First Amendment right to petition the government for a redress of

    grievances or to engage in free speech not impeded by governmental restraint.

    (Pl. Ex. 26). It is expressed that the "special vice of a prior restraint is that

    communication will be suppressed ... before an adequate determination that it is

    unprotected by the First Amendment." See Pittsburgh Press Co. v. Pittsburgh

    Commission on Human Relations, 413 U.S. 376, 390 (1973); See also Vance v.

    Universal Amusement Co., 445 U.S. 308, 315-316 (1980) ("the burden of

    supporting an injunction against a future exhibition is even heavier than the


3Samuelson v. LaPorte Cmty. Sch. Corp., 526 F.3d 1046, 1051 (7th Cir. 2009) (quoting Se.
Promotions, Ltd. v. Conrad, 420 U.S. 546, 554 (1975)).
         Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 10 of 25

                                                                                            10


burden of justifying the imposition of a criminal sanction for a past

communication"). Such systems of prior restraint can, indeed, also apply to

employment decisions and sanctions. 4 Prior to the implication of such prior

restraint, the Plaintiff spoke on several matters of public interest/concern

involving potential external reporting of unlawful conditions, directives, and/or

protocols. Plaintiff furtherly attempted to resolve concerns regarding Taylor

Hardin Secure Medical Facility's heightened contraband problem. (Pl. Ex. 229).

          Furthermore, the right to petition the government for redress of grievances

    is fundamental in the First Amendment and commonly includes the right of

    every citizen to access to the courts. See California Motor Transport Co. v.

    Trucking Unlimited, 404 U.S. 508, 92 S. Ct. 609, 30 L.Ed.2d 642 (1972). The

    clause also guarantees citizens the right to petition for redress of grievances via

    available procedures, any department of the government, and state administrative

    agencies. See Gearhart v. Thorn, 768 F.2d 1072 (9th Cir. 1985). The deliberate

    contents of the provided reprimand present an overly broad restriction upon the

    Plaintiffs right to speak on matters regarding the department. Such restriction


4See Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 67 (1963) (explaining that use of "informal
sanctions," including "the threat of invoking legal sanctions and other means of coercion,
persuasion, and intimidation," may give rise to a prior restraint); Brammer-Hoelter, 602 F.3d at
1185-87; 10 Bus. & Com. Litig. Fed. Cts. § 108:4 Types of Prior Restraints (3d ed. 2015) (citing
Multimedia Holdings Corp. v. Circuit Ct. ofFla., St. Johns County., 544 U.S. 1301, 1306 (2005))
("A prior restraint may take many forms, including ... informal procedures undertaken by
officials intended to chill expression").
         Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 11 of 25

                                                                                               11


signifies a prior restraint in violation of the constitution and unduly restricts

Plaintiff's speech regarding illegal, immoral, and/or unethical behavior outside

his normal job duties regarding the department which are inherently protected;

posing no concern for proposition. 5 Also see Barone v. City of Springfield, No.

    17-35355 (9th Cir. 2018) (Where employer's subsequent action, following

discipline, attempted to restrict the police officer's speech and was deemed

unlawful). Defendants cannot present a viable and lawful reason supporting such

    overly broad restraint which imposes limitations and hindrances on what may be

    a protected public interest and refused to revise such reprimand when prompted

    by the Plaintiff on numerous occasions. Defendants had alternate and least

    restrictive means available which were not utilized. Defendants additionally

    superseded the avenue of administering a written warning prior to the issuance of

    this reprimand although the Plaintiff had received no prior written discipline with

    the department. (Pl. Ex. 82). Plaintiffs cannot adduce any written discipline

    prior to this occurrence. The record furtherly suggests that Defendant Jackson

    attempted to prevent the Plaintiffs access to the courts regarding unlawful

    criminal activity which was expressed not to be within his purview to address.

    (Pl. Ex. 103 - 104) (Doc. 22, 1 17). As expressed within the record, "inpatients




5Mullenix, 136 S. Ct. at 308 (quoting al-Kidd, 563 U.S. at 742 (emphasis added); Brosseau v.
Haugen, 543 U.S. 194, 198 (2004) (per curiam)).
         Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 12 of 25

                                                                                            12


overdosing on illegal drugs ... patients being abused by staff... non-existent

communication channels" are among the various things employees within this

"difficult" environment may wish to speak upon. (Pl. Ex. 229). Further concerns

of a public interest are outlined in the facility's Culture of Patient Care Survey.

(Pl. Ex. 217). Furthermore, Plaintiff expected if such review was to be conducted

prior to his speech, such considerations would have been biased and against

    public interest based upon the foregoing discrepancies within the facility. Such

restraint is "reasonably likely to deter" a citizen's protected speech under the

    First Amendment. See Thomas, 763 F .3d at 1168-69; See also Coszalter v. City

    of Salem, 320 F .3d at 97 4-7 5 ("The goal is to prevent, or redress, actions by a

    government employer that 'chill the exercise of protected' First Amendment

    rights.") (quoting Rutan, 497 U.S. at 73). Additionally, "threats of invoking legal

    sanctions and other means of coercion, persuasion, and intimidation" have the

    intention of chilling protected speech and constitutes a prior restraint. 6 Plaintiff

    anticipated that engaging in further protected speech, without governmental

    consent, shall result in suspension and/or termination. (Pl. Ex. 82). Furthermore,

    "a core concern of the First Amendment is the protection of the 'whistle-blower'

    attempting to expose government corruption." Jr. Bryson, Plaintiff-appellant,




6See Se. Promotions Ltd. v. Conrad, 420 U.S. 546, 558-59 (1975) (citing Bantam Books, Inc. v.
Sullivan, 372 U.S. 58, 70 (1963)).
      Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 13 of 25

                                                                                       13


Cross-appellee, v. City of Waycross, C.b. Heys, W Lynn Taylor, Defendants-

appellees, Cross-appellants, 888 F.2d 1562 (11th Cir. 1989). Plaintiff advised of

unethical concerns, made contact with external governmental agencies to rectify

apprehensions, and his speech was erroneously and unlawfully restricted. Such

prior restraint furtherly prevented the Plaintiffs right to privacy and "chilled" his

prompt protected speech.

    C. ALABAMA DEPARTMENT OF MENTAL HEALTH POLICY 15-001

                               "LEGISLATIVE REVIEW"

      Plaintiff alleges that "by reason of the aforementioned restriction imposed

by abridging the freedom of speech, freedom of association, access to the press,

and ability to petition the government for a redress of grievances, Defendants

have deprived the Plaintiff of his right to engage in the listed rights in violation

of clauses set forth in the First Amendment." (Doc. 1, ,r 83). Defendants have

presented the ideal that Alabama Department of Mental Health Policy 15-001

(PL Ex. 78) bars the Plaintiff from seeking external review of legislation

regarding the department. (Doc 39, Pl. Ex. 4, p. 2-3). In light of the presented

contentions and the Defendants instituted policy, if such policy indeed bars the

Plaintiff's associations, in the context of a citizen, such policy would be unlawful

due to its breadth. Such policy reads, "All proposed legislation will be approved

for submission to the Legislature by the Commissioner and submitted to the
         Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 14 of 25

                                                                                             14


Legislature by the Legislative Liaison." (Pl. Ex. 78, p. 2). As previously

expressed, the "special vice of a prior restraint is that communication will be

suppressed ... before an adequate determination that it is unprotected by the

First Amendment." Id. Defendants may not bar the Plaintiffs speech or any

other employee's speech as a citizen in broad context. See Pickering v. Board of

Education, 391 U.S. 563 (1968). Also see previously cited cases. 4 Defendants

may revise such policy to expressively set aside clearly established exceptions to

speech pursuant to the First Amendment or present "justification for the

    imposition of such a restraint." Organization for a Better Austin v. Keefe, 402

    U.S. 415, 419 (1971); New York Times Co. v. United States, 403 U.S. 713, 714

( 1971 ). Plaintiff, in the employer's context that "Policy 15-1 clearly establishes

    that priorities for proposed legislation on behalf of the Department are ultimately

    the prerogative of the Commissioner and have to be vetted through the

    Commissioner" (Doc 39, Pl. Ex. 4, p. 3), presents a broad constraint on

    legislative process and the ability to freely associate, petition, and assemble. 7

                     D. ADVERSITY & DEFENDANTS' LIABILITY

          For the reference of the court, Defendant Robert Anderson, Jr. is the former

    supervisor and subject responsible for the issuance of the referenced reprimand



7As previously expressed, "the right to petition the government for redress" and the "right to
petition" are grounded in the First Amendment as presented in California Motor Transport Co.
and Gearhart. Id.
      Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 15 of 25

                                                                                    15


(Doc. 1, ,i 9), Defendant Annie Jackson is the former supervisor of Anderson (Doc.

1, ,i 7), Defendant Joe Long is the Personnel Manager of the facility the Plaintiff

is employed within under the department (Doc. 1, ,i 8), Defendant Lynn Hubbard

is the Human Resources Director of the department (Doc. 1, ,i 6), and Defendant

Lynn Beshear is the Commissioner of the department (Doc. 1, ,i 3, See Alabama

Code§ 22-50-16 (1975)).

      In the Plaintiffs attempt to resolve the constitutional violation internally, he

was denied appropriate review on several occasions to include: (1) his notification

and request for review of the unlawful reprimand (Pl. Ex. 140), (2) his direct

request for Jackson's rescinding of the reprimand (Pl. Ex. 150 & 241), (3) his

direct contact with Defendant Long and Long's responsibility for review (Pl. Ex.

139-140), (4) his request for review by Defendant Hubbard (Pl. Ex. 50), and, (5)

his notices to Defendant Beshear (Pl. Ex. 47, 123-124, and 141). Plaintiff was

additionally declined an appropriate review by the Alabama State Employees'

Association (hereinafter "ASEA") (Pl. Ex. 107). The Plaintiffs complaint

regarding the instituted reprimand placed Defendants on advance notice regarding

such unlawful action although well-established law was available. (Pl. Ex. 49). As

the key personnel and employment law leadership within the department, such

responsibility to conduct a thorough review, along with the department's legal

division, fell upon Defendants Hubbard and Long. Both officials referred to the
      Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 16 of 25

                                                                                    16


department's complaint procedure (Pl. Ex. 86) although placed on notice of legal

contentions regarding its issuance. Any reasonable public official of supervisory

capacity should be aware that such limitations would potentially "chill" the

Plaintiffs speech and that such directive was beyond their scope of authority. Id.

Coszalter.

      Additional discrepancies are within the record and represent that the

perceived and proffered legitimate reason for instituting the reprimand is

pretextual. (1) The department's legislative review policy did not clearly impose

a restraint on the Plaintiffs dissemination to the counsel of his association, if

contextual, a prior restraint is also present within such policy (Pl. Ex. 78), (2) the

Plaintiff had indeed submitted the legislation to the department and Jackson for

review; controverting the implication that the Plaintiff had not (Pl. Ex. 136), (3)

Plaintiffs speech upon business legislative concerns presents conflicting ideals as

the department's computer usage policy provided that "communicating in a

professional manner with parties outside of the department for business purposes"

was "acceptable" (Pl. Ex. 80), and (4) Jackson's knowledge and directive of

appropriate human resources procedures should have rendered revisions, at a

minimum (Pl. Ex. 139). Additionally, Plaintiff's speech in regard to the

disseminated "bill" also touched upon matters of public concern in addressing the

expansion ofjurisdiction to aid the public and by addressing ambiguities regarding
     Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 17 of 25

                                                                                     17


mental health police officer authority to arrest without warrant. Such bill 1s

purported to be speech as a citizen rather than an officer of the department

(Plaintiffs name does not represent his position of authority within this bill and

legislative acts are not, in any way, a part of the Plaintiffs official duties). Such a

task was not pursuant to any job duty established by the department and would

have essentially clarified inefficiencies regarding the department's police officer

statute. (PL Ex. 208 & 212) (Alabama Code§ 22-50-21). Plaintiff was doing the

department a service and sought to reduce liability regarding warrantless arrests

and increase local safety regarding public perception of the facility. The Plaintiff

covered his entire chain of command regarding the unlawfulness of this prior

restraint and was afforded no recourse to reverse this constitutional violation. Even

when the Defendant's legal counsel became abreast of the constitutional violation,

such counsel attempted to justify the department's determination to impose such

restraint. (Doc 39, Pl. Ex. 4, p. 2-3). In light of the circumstances regarding the

presented record, a conspiracy to violate the Plaintiffs First Amendment rights

shall be discussed within a subsequent motion for partial summary judgment

following adequate discovery.

                        E. CLEARLY ESTABLISHED LAW

       The law concerning the unconstitutionality of prior restraints has well been

clearly established. See Hammerhead, 707 F.2d at 39; Okwedy, 333 F.3d at 344;
     Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 18 of 25

                                                                                       18


Fairley, 578 F.3d at 525. Also see Bantam Books, Inc. v. Sullivan, 372 U.S. 58,

70 (1963). Numerous other cases substantiated that the use of prior restraints is

unlawful even in the employment context. 4 Furthermore, Qualified immunity

shields a public official from liability unless he/she violates "clearly established

statutory or constitutional rights of which a reasonable person would have

known." Foy v. Holston, 94 F.3d 1528, 1532 (11th Cir. 1996). In Barone v. City

a/Springfield, No. 17-35355 (9th Cir. 2018), the 9th Circuit reviewed a similar

circumstance in which a community service officer was required to sign a last

chance agreement preventing her dissemination of negative information

pertaining to her department. The 9t11 Circuit ruled that such last chance

agreement constituted a prior restraint. Moonin v. Tice, 868 F.3d 853 (9th Cir.

2017) also presented a similar circumstance on more specified speech. The

Plaintiff in this instant action, to the contrary, has no assigned job duties which

involve public dissemination or community access, offering greater protection

under the First Amendment. Finally, as foundational as Pickering, it was clear

that employees' sentiments about the proper way to oversee government

agencies, when conveyed in an employee's capacity as a private citizen,

constituted protected speech and external legislative concerns would conclude a

similar ideal. See Pickering, 391 U.S. at 571-72, 88 S. Ct. 1731. See also Muller

v. Conlisk, 429 F.2d 901 (1970) (Where an officer's reprimand based upon
     Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 19 of 25

                                                                                     19


unlawful policy was reversed along with his performance appraisal). Such

reprimand also presents concerns for First Amendment retaliation review of this

Court.

                      F. FIRST AMENDMENT RETALIATION

         A First Amendment claim of retaliation must include facts presenting (1)

that the employee's speech involved a matter of public concern, (2) that the

employee suffered an adverse employment action for exercising his First

Amendment rights, and (3) that the employee's exercise of free speech was a

substantial or motivating factor in the adverse employment action. See

Harrington v. Harris, 118 F.3d 359, 365 (5th Cir. 1997). Adverse actions for the

purpose of First Amendment violations are "discharges, demotions, refusals to

hire, refusals to promote, and reprimands." Pierce v. Texas Department of Crim.

Justice, Inst. Div., 3 7 F .3d 1146, 1149 ( 5th Cir. 1994) (citing McCabe v.

Sharrett, 12 F.3d 1558, 1563 (11th Cir. 1994)). Also see Coszalter. Plaintiffs

issued reprimand falls well within this category. Furthermore, Plaintiffs speech

may be classified as a matter of public concern "when the speech can be 'fairly

considered as relating to any matter of political, social, or other concern to the

community." Fikes, 79 F.3d at 1084 (quoting Connick, 461 U.S. at 146, 103

S.Ct. at 1690). The Plaintiffs bill proposal undoubtably touched upon such
       Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 20 of 25

                                                                                       20

 public interest and may indeed contain a mixture of public and private interest. 8

 Plaintiff has furtherly shown that such retaliatory action is "reasonably likely to

 deter" protected speech and it is blatantly evident that his speech was the

 substantial factor in instituting such discipline. Thomas, 763 F.3d at 1168-69; See

 also Coszalter. Id. Indisputably, "a State cannot condition public employment on

 a basis that infringes the employee's constitutionally protected interest in

 freedom of expression." Id. Subsequently, the Plaintiffs job description presents

 whether such action taken by him was within his official duties; it was not. (Pl.

 Ex. 72). Finally, (1) whether the speech at issue impeded the government's

 ability to perform its duties effectively; (2) the manner, time and place of the

 speech; and (3) the context within which the speech was made" must also be

 reviewed. Fikes, 79 F.3d at 1084. The Defendants cannot adduce that copying a

 union official on a departmental email impeded the government's interest in

 effectively administering its duties in any lawful manner. See Alabama Code§§

 22-50-9, 22-50-11. The time, condition, and context of such speech also

 presented no alarm, concern, and sparked no interest at the time of its

 dissemination until such Defendants found an appropriate time to utilize such act

 taken by the Plaintiff. (Pl. Ex. 135). Plaintiff professionally and consciously

 presented such bill; presented within a sensible context according to department


' Thompson v. City of Starkville, Miss., 901 F .2d 456, 463-65 (5th Cir. 1990)
       Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 21 of 25

                                                                                       21


policy. Defendants' statement of prior directives, in conflict with their policy, is

reviewed in the preceding prior restraint analysis although the Plaintiff was not

disciplined prior to this reprimand. Policies and procedures within the facility

have also been "altered to fit extenuating circumstances". (Pl. Ex. 229). Finally,

a reasonable jury may conclude that the delayed administration of such discipline

was pretextual; as such discipline was drafted and signed on "03/13/2018" by

Defendant Anderson and issued upon "5/2/2018". (Pl. Ex. 26). Plaintiff initially

was hesitant to sign until permitted to speak with his counsel who advised him to

do so. Defendant Anderson ("Bobby") initially signed "refused to sign" for the

Plaintiff. As a matter of law, Plaintiff is entitled to judgment; as a reasonable jury

would make no other conclusion besides Defendants retaliated in violation of the

First Amendment. Such retaliation has been clearly established. Id. Connick.

Also see Flood v. State ofAlabama Department ofIndustrial Relations, 948.

F.Supp.1535 (M.D. Ala 1996).

                                       G. INJURY

       As a result of the issuance of such unlawful discipline, Plaintiff has

suffered emotional distress, actual damages in relation to an issued performance

appraisal (Doc. 1, ,i 47) (Pl. Ex. 75), injury to his reputation (Doc. 1, ,i 61),

continuing violations of his civil rights, foreclosure of external employment

opportunities (Doc. 1, ,i 44), and other forms of harm listed within his complaint.
      Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 22 of 25

                                                                                      22

(Doc. 1, ,i 211-212). Basic actual damages are currently at the amount of $676.00

representing half of monetary loss as a result of the referenced performance

appraisal. Plaintiff additionally asserts an actual damage of $14,952 regarding

the non-selection for a National Security Agency position. (Pl. Ex. 195-196).

Plaintiff had no other employment discrepancies which should have affected the

consideration of this opportunity other than disciplinary action enacted by the

department. Numerous other agencies have been provided knowledge of such

reprimand through required waivers when the Plaintiff has sought external

employment. It is "implied that those in law enforcement careers are not required

to make the same showing of public disclosure because such a career often

requires confidentiality waivers and extensive background investigations. "

llamas v. Butte Cmty. Coll. Dist., 238 F.3d 1123, 1130 (9th Cir. 2001 ), as

amended (Mar. 14, 2001) (citing Lubey v. City and Cnty. of San Francisco, 98

Cal. App. 3d 340, 347 (1979); Murden v. Cnty. of Sacramento, 160 Cal. App. 3d

302, 308 (1984)). The record additionally shows that the Plaintiffs reputation

among his peers was also affected by such instituted discipline. (Doc. 1, ,i 61)

(Pl. Ex. 117). Plaintiff furtherly sets forth the amount of $643 .4 7 for costs and

fees; as the issuance of this reprimand launched the foundation and basis of this

pleading and is the initial unlawful disciplinary action of the department.

Plaintiff cannot speculate on damages which should be determined by the trier of
      Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 23 of 25

                                                                                   23


fact and cannot determine the loss of benefits in his current employment

(including the relation to adverse considerations for promotions). Such reversal

of benefits or other tedious amounts subject to the reversal of this reprimand

should be directed to the Defendants to correct.

                               IV.    CONCLUSION

      WHEREFORE, Plaintiff respectively requests this Honorable Court and

your Honor conclude, based upon a matter of law with the absence of disputed

material facts, that the Defendants violated the Plaintiffs First Amendment

rights and grant the following or other appropriately determined remedies:

   1. Directed verdict against Defendants Anderson, Jackson, Long, Hubbard,

      and/or Beshear based upon evidence of record.

   2. Declaratory judgment asserting that Defendants violated the Plaintiffs

       First Amendment rights by and through the issued reprimand.

   3. Enjoin Defendants from any further violations of the First Amendment

       regarding the employment of the Plaintiff and other employees of the

       department.

   4. Injunction ordering the reversal, removal, and non-dissemination

       (verbally/physically) of the referenced written reprimand of record.

    5. Injunction ordering the reversal of the referenced performance appraisal.
  Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 24 of 25

                                                                          24


6. Injunction ordering appropriate revisions of Alabama Department of

   Mental Health Policy 15-001

7. Award appropriate damages (compensatory, punitive, nominal, etc.)

   pursuant to 42 U.S.C. § 1983 in Defendants' personal capacity.




                                                     Respectfully Submitted,




                                       Derric ames Wil amson,
                                     8816 Old Greensboro Road,
                                               Tuscaloosa, Alabama, 35405
                                                Cellphone: (205) 422-9664
                                              Email: aeonpctech@live.com
     Case 7:19-cv-00669-LSC Document 45 Filed 08/16/19 Page 25 of 25

                                                                                 25


                        CERTIFICATE OF SERVICE

       I, Derrick James Williamson, Jr., certify that on 8/16/2019 I served a copy
of this document on:

                          EDWARD CARY HIXON
                         Lead Attorney for Defendants
                              P.O. Box 301410
                         Montgomery, Alabama, 36130
                             (Electronic Mailing)
      TERRI OLIVE TOMPKINS                    THOMAS BAILEY KLINNER
       Attorney for Defendant(s)                Attorney for Defendant(s)
       1201 Greensboro Avenue                       P.O. Box 301410
      Tuscaloosa, Alabama, 35401              Montgomery, Alabama, 36130
          (Electronic Mailing)                     (Electronic Mailing)




Derrick James Wi 1amson, Jr. ro Se
8816 Old Greensboro Road, APT 20104
Tuscaloosa, Alabama, 35405
Cellphone: (205) 422-9664
Email: aeonpctech@live.com
